Execution Version

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT


This Confidential Severance and Release Agreement (“Agreement”) is made between
(i) John Labate (“Employee”) and (ii) Golden Star Management Services Company
(the “Company”). Labate and the Company may be referred to collectively in this
Agreement as the “Parties” and individually as a “Party.”
RECITALS
WHEREAS, Employee and the Company entered into an Employment Agreement dated
August 20, 2008 (the “Employment Agreement”) pursuant to which the Company
employed Employee as the Senior Vice President and Chief Financial Officer of
Golden Star Resources Ltd. (“Golden Star”);
WHEREAS, in conjunction with the Employment Agreement, Employee and the Company
executed a Confidentiality and Restrictive Covenant Agreement dated August 20,
2008 (the “Confidentiality Agreement”), a copy of which is attached to this
Agreement as Exhibit A;


WHEREAS, Employee’s employment with the Company ended effective February 7,
2012;


WHEREAS, this Agreement is being executed as contemplated by, and as a condition
precedent to Employee receiving severance under, the Employment Agreement;


WHEREAS, the Parties wish to resolve fully and finally any potential disputes or
claims by Employee against the Company; and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.Separation and Effective Date. Employee’s employment with the Company and
officer position with Golden Star and Insperity PEO Services, L.P., formerly
known as Administaff Companies II, L.P. (“Insperity”), ended on February 7, 2012
(the “Separation Date”). In connection with this Agreement, Employee will resign
all positions Employee has with the Company, Golden Star, and any of Golden
Star’s subsidiaries, including, without limitation, any positions as an officer
or member of any board of directors, and Employee will take all acts necessary
to effectuate such resignations. This Agreement shall become effective (the
“Effective Date”) on the eighth day after employee signs this Agreement,
provided Employee has not revoked Employee’s acceptance pursuant to
Paragraph 8.g. below.


2.    Separation Package.
a.    After the Effective Date, and on the express condition that Employee has
not revoked this Agreement, the Company will pay Employee a single lump sum
severance payment in the amount of three hundred ninety-seven thousand, three
hundred fourteen dollars and thirteen cents ($397,314.13), less applicable
deductions and withholdings. This payment (less applicable deductions and
withholdings) will be mailed to Employee’s residence address. Employee
acknowledges and agrees that the severance payment to be paid under this
Agreement is due solely from the Company and that Insperity has no obligation to
pay the severance payment even though the payment may be processed through
Insperity.
b.    Employee currently has unvested Golden Star stock options. In
consideration for Employee signing and not revoking this Agreement, the vesting
of Employee’s outstanding unvested options will be accelerated, and Employee’s
unvested options will become vested as of the Resignation Date. Moreover, if
Employee signs and does not revoke this Agreement, Employee shall have the right
to exercise such options until 5:00 p.m. MST on February 7, 2013. Other than as
provided herein, the terms of Employee’s stock option agreements and Golden
Star’s stock option plan (attached hereto as Exhibit B) remain in full force and
effect. Golden Star may, consistent with its obligations under such plan, amend
or discontinue any or all stock option plans at any time.
c.    Reporting of and withholding on any payment or consideration under this
Paragraph 2 for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws. If a claim is made against the Company for
any additional tax or withholding in connection with or arising out of the
payment pursuant to subparagraphs above, Employee shall pay any such claim
within thirty (30) days of being notified by the Company and agrees to indemnify
the Company and hold it harmless against such claims, including, but not limited
to, any taxes, attorneys’ fees, penalties, or interest, which are or become due
from the Company. Employee represents and warrants that it is Employee’s sole
responsibility to obtain advice concerning any tax consequences resulting from
this Agreement.
3.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
construed and operated accordingly. It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A. Employee shall, at
the request of the Company, take any action (or refrain from taking any action),
required to comply with any correction procedure promulgated pursuant to Section
409A. The consideration described in Paragraph 2.a. is intended to be, to the
fullest extent permitted by Section 409A, a “short-term deferral” as defined in
Treas. Reg.
§ 1.409A-1(b)(4) or “separation pay due to involuntary separation from service”
described in Treas. Reg. § 1.409A-1(b)(9)(iii).
4.    General Release.
a.    Employee, for himself and for his affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, and intentionally
releases and discharges the Company, Golden Star, Insperity, and any of their
current and former respective subsidiaries, predecessors, successors, parents,
affiliates, and assigns, and each of their respective officers, directors,
principals, shareholders, agents, attorneys, board members, employees, and
insurers (collectively the “Released Parties”) from any and all claims, actions,
liabilities, demands, rights, damages, costs, expenses, and attorneys’ fees
(including, but not limited to, any claim of entitlement for attorneys’ fees
under any contract, statute, or rule of law allowing a prevailing party or
plaintiff to recover attorneys’ fees) of every kind and description from the
beginning of time through the Effective Date (the “Released Claims”).
b.    The Released Claims specifically include, but are not limited to, those
which arise out of, relate to, or are based upon: (i) Employee’s employment with
the Company/Golden Star or the separation thereof; (ii) statements, acts, or
omissions by the Company/Golden Star or the Released Parties whether in their
individual or representative capacities; (iii) express or implied agreements
between the Parties (including any offer letters and the Employment Agreement)
and any claims under any severance plan; (iv) any stock or stock option grant,
agreement, or plan; (v) any relationship between Employee and the Company/Golden
Star and any of the Released Parties; (vi) all United States and Canadian
federal, state, and municipal statutes, ordinances, and regulations, including,
but not limited to, claims of discrimination based on race, color, national
origin, sex, sexual orientation, religion, disability, veteran status,
whistleblower status, public policy, or any other characteristic of Employee
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Equal Pay Act, Title
VII of the Civil Rights Act of 1964 (as amended), the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Family and Medical
Leave Act of 1993 (as amended), the Worker Adjustment and Retraining
Notification Act, or any other United States or Canadian federal, state, or
municipal law prohibiting discrimination or termination for any reason;
(vii) United States and Canadian state and federal common law; (viii) the
failure of this Agreement, or of any other employment, severance, profit
sharing, bonus, equity incentive or other compensatory plan to which Employee
and the Company/Golden Star are or were parties, to comply with, or to be
operated in compliance with, Section 409A, or any similar provision of state or
local income tax law; and (ix) any claim which was or could have been raised by
Employee.
5.    Unknown Facts. This Agreement includes claims of every nature and kind,
known or unknown, suspected or unsuspected. Employee hereby acknowledges that
Employee may hereafter discover facts different from, or in addition to, those
which Employee now knows or believes to be true with respect to this Agreement,
and Employee agrees that this Agreement and the releases contained herein shall
be and remain effective in all respects, notwithstanding such different or
additional facts or the discovery thereof.
6.    No Application. Employee agrees Employee will not apply for an employment
position or a contractor position with the Company/Golden Star or the Released
Parties in the future and that no such applications are pending as of the
Effective Date.
7.    No Admission of Liability. The Parties agree that nothing contained
herein, and no action taken by any Party hereto with regard to this Agreement,
shall be construed as an admission by any Party of liability or of any fact that
might give rise to liability for any purpose whatsoever.
8.    Warranties. Employee warrants and represents as follows:
a.    He has read this Agreement, and he agrees to the conditions and
obligations set forth in it.
b.    He voluntarily executes this Agreement after having been advised to
consult with legal counsel and after having had opportunity to consult with
legal counsel and without being pressured or influenced by any statement or
representation or omission of any person acting on behalf of the Released
Parties including, without limitation, the officers, directors, board members,
committee members, employees, agents, and attorneys for the Released Parties.
c.    He has no knowledge of the existence of any lawsuit, charge, or proceeding
against any of the Released Parties or any of their respective officers,
directors, board members, committee members, employees, or agents arising out of
or otherwise connected with any of the matters herein released.
d.    He has not used or disclosed any information in a manner that would be a
violation of the terms set forth below if such use or disclosure were to be made
after the execution of this Agreement.
e.    He has full and complete legal capacity to enter into this Agreement.
f.    He has had at least twenty-one (21) days in which to consider the terms of
this Agreement. In the event that Employee executes this Agreement in less time,
it is with the full understanding that he had the full twenty-one (21) days if
he so desired and that he was not pressured by any of the Released Parties to
take less time to consider the Agreement. In such event, Employee expressly
intends such execution to be a waiver of any right he had to review the
Agreement for a full twenty-one (21) days.
g.    He understands that this Agreement waives any claim he may have under the
Age Discrimination in Employment Act. Employee may revoke this Agreement for
seven (7) days following its execution, and this Agreement shall not become
enforceable and effective until seven (7) days after such execution. If Employee
chooses to revoke this Agreement, he must provide written notice to Monica
Mumford, Golden Star Management Services Company, 10901 W. Toller Drive, Suite
300, Littleton, Colorado 80127, facsimile number (303) 830-9094 by hand delivery
and by facsimile within seven (7) calendar days of Employee’s execution of this
Agreement. If Employee does not revoke within the seven-day period, the right to
revoke is lost.
h.    He admits, acknowledges, and agrees that he is not otherwise entitled to
the payment amount and other consideration set forth in Paragraph 2, and such
consideration is good and sufficient consideration for this Agreement.
i.    He admits, acknowledges, and agrees that he has been fully and finally
paid or provided all wages, compensation, vacation, expenses, bonuses, stock,
stock options, or other benefits, which are or could be due to Employee.
9.    Confidential Information and Non-Solicitation.
a.    Except as herein provided, all discussions regarding this Agreement,
including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached, shall be kept confidential by Employee from all persons and entities
other than the Parties to this Agreement. Employee may disclose the amount
received in consideration of the Agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state, or
federal governments, (ii) for the purpose of enforcing any term of this
Agreement, or (iii) in response to compulsory process, and only then after
giving the Company ten (10) days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders. Otherwise, in response to inquiries about this matter,
Employee shall state, “My employment with the Company has ended,” and nothing
more.
b.    Employee shall not use, or disclose to any third party, any of the
Company’s business, personnel, or financial information that Employee learned
during his employment with the Company/Golden Star or his relationship with the
Released Parties. Employee hereby expressly acknowledges that any breach of this
Paragraph 9 shall result in a claim for injunctive relief, damages, and/or
criminal sanctions and penalties against Employee by the Company, and possibly
by others.
c.    Employee agrees that, for two (2) years following the Separation Date, he
will not directly or indirectly solicit for employment, attempt to hire, or hire
any employee of the Released Parties. Employee also agrees that he will not
otherwise directly or indirectly induce any employee of the Released Parties to
cease employment with those entities or otherwise or interfere with those
entities’ relationships with their employees.
10.    Non-Disparagement and Requests for References. Employee agrees not to
make to any person any statement that disparages the Released Parties or
reflects negatively on the Released Parties, including, but not limited to,
statements regarding the Company’s or Golden Star’s financial condition,
employment practices, or its officers, directors, board members, employees,
affiliates, attorneys, customers, or vendors. In response to requests for
references and job related inquiries, the Company shall provide Employee’s dates
of employment and positions held.
11.    Cooperation. Employee will cooperate with the Company in answering the
Company’s questions and providing assistance to the Company in connection with
the transition following Employee’s separation of employment. Employee
acknowledges and agrees that, during that time period, he will cooperate and
make himself available to provide periodic assistance to the Company with
respect to outstanding issues that may arise after Employee’s termination of
employment. The Parties expressly agree that nothing in this Paragraph 11
creates any type of employment or consultancy relationship between Employee and
the Company. The Company shall reimburse Employee for Employee’s reasonable out
of pocket expenses incurred in complying with this Paragraph 11 upon receipt of
documentation verifying such expenses.
12.    Return of Company Property and Information. Employee represents and
warrants that, prior to his execution of this Agreement, he will return to the
Company any and all property, documents, and files, including any documents (in
any recorded media, such as papers, computer disks, electronic or data files,
copies, photographs, maps, and transparencies) that relate in any way to the
Released Parties, whether or not developed, produced, or conceived, in whole or
in part, by Employee during the term of his employment with the Company.
Employee agrees that, to the extent that he possesses any files, data, or
information relating in any way to the Released Parties on any personal computer
or data storage device, he will delete those files, data, or information (and
will retain no copies in any form). Employee also will return any tools,
equipment, calling cards, credit cards, access cards, keys, any keys to any
filing cabinets, vehicles, vehicle keys, and all other Company property in any
form prior to the date he executes this Agreement.
13.    Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to give effect to the intent of the
Parties to the fullest extent permitted by applicable law. Any claim by Employee
against the Company shall not constitute a defense to enforcement by the
Company.
14.    Assignment. The Company may assign its rights under this Agreement.
Employee cannot assign his rights under this Agreement without the written
consent of the Company.
15.    Enforcement. The releases contained herein do not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.
16.    Counterparts, Facsimiles, and Copies. This Agreement may be executed in
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed an original, and, taken together, shall constitute one and the same
instrument. Faxed, copied, and electronic signatures will be treated as
originals.
17.    Interpretation. The determination of the terms of, and the drafting of,
this Agreement has been by mutual agreement after negotiation, with
consideration by and participation of all Parties hereto. Accordingly, the
Parties agree that the rules relating to the interpretation of contracts against
the drafter of any particular clause shall not apply in the case of this
Agreement. The term “Paragraph” shall refer to the enumerated paragraphs of this
Agreement. The headings contained in this Agreement are for convenience of
reference only and are not intended to limit the scope or affect the
interpretation of any provision of this Agreement.
18.    Entire Agreement. This Agreement, and the Confidentiality Agreement
(which will continue in full force and effect), constitute the entire agreement
between the Parties. Except as set forth in the preceding sentence of this
Paragraph, this Agreement supersedes any and all prior oral or written promises
or agreements between the Parties, and Employee acknowledges that he has not
relied on any promise, representation, or statement other than those set forth
herein. This Agreement cannot be modified except in writing signed by all
Parties.
19.    Venue and Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Colorado, without regard
to its conflicts of law provisions. Venue shall be in the federal or state
courts in Colorado, and Employee agrees to submit to the jurisdiction of those
courts.
IN WITNESS WHEREOF, the Parties have executed this Confidential Severance and
Release Agreement on the dates written below.


EMPLOYEE:


/s/ John Labate        February 10, 2012    
John Labate    Date


GOLDEN STAR MANAGEMENT SERVICES COMPANY:    




/s/ Thomas G. Mair        February 11, 2012    
By: Thomas G. Mair    Date
Title: President and CEO







- 1 -    
11